190 S.W.3d 911 (2004)
358 Ark. 369
Stark LIGON, as Executive Director of the Supreme Court Committee on Professional Conduct, Plaintiff,
v.
Larry G. DUNKLIN, Defendant.
No. 04-661.
Supreme Court of Arkansas.
September 9, 2004.
Darrell F. Brown, Little Rock, for defendant.
PER CURIAM.
Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on Professional Conduct, has filed a complaint for disbarment against the defendant, Larry G. Dunklin. The complaint lists ten violations which constitute grounds for disbarment. Defendant, through his attorney, Darrell F. Brown, filed a response to the complaint.
Pursuant to Section 13A of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of Attorneys at Law, a special judge shall be appointed to preside over the disbarment proceedings in the case herein. After hearing all evidence relevant to the alleged misconduct, the judge shall make findings of fact, conclusions of law, and recommendation of an appropriate sanction, and shall file them, along with a transcript and the record of the proceedings, with the clerk of the supreme court.
We hereby appoint Judge Jack Lessenbery as special master to hear this matter and provide the court with findings of fact. Upon receipt of the master's findings, we will render a decision in this matter.